SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and hereby is AFFIRMED.
Defendant Sean Francis appeals from a final judgment of the District Court (Colleen McMahon, Judge) sentencing him to a term of two years’ imprisonment for a “Grade C” violation of supervised release. Francis asserts that the District Court violated the individualized sentencing provisions of 18 U.S.C. § 3553 and § 3583(e)(3), and failed to consider the (advisory) guidelines set forth in Chapter 7 of the Sentencing Guidelines, when it stated that its sentence was based not only on the threat defendant posed to society, but also on its general philosophy of always imposing the maximum allowable sentence for supervised release violations. However, because the Court also made all of the relevant policy considerations and imposed a reasonable sentence within the statutory maximum, we affirm the District Court’s sentence. See United States v. Anderson, 15 F.3d 278, 283-84 (2d Cir.1994) (holding that a sentence imposed for a violation of supervised release will be upheld where: “(1) the district court considered the applicable policy statements; (2) the sentence is within the statutory maximum; and (3) the sentence is reasonable”).
We have reviewed all of the defendant’s arguments. For the reasons set forth above, the judgment of the District Court is hereby AFFIRMED.